UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported)November 2, 2011 PARLUX FRAGRANCES, INC. (Exact Name of Registrant as Specified in Its Charter) DELAWARE (State or Other Jurisdiction of Incorporation) 0-15491 22-2562955 (Commission File Number) (IRS Employer Identification No.) 5900 North Andrews Avenue, Suite 500, Fort Lauderdale, Florida (Address of Principal Executive Offices) (Zip Code) 954-316-9008 (Registrant’s Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 2.02.RESULTS OF OPERATIONS AND FINANCIAL CONDITION. On November 2, 2011, Parlux Fragrances, Inc. issued a press release to announce its unaudited results for the quarter ended September 30, 2011.A copy of the press release is incorporated herein by reference and furnished as Exhibit 99.1 hereto. ITEM 9.01.FINANCIAL STATEMENTS AND EXHIBITS. Exhibit No.Description Press release of Parlux Fragrances, Inc., dated November 2, 2011. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PARLUX FRAGRANCES, INC. Dated:November 3, 2011 By: /s/ Raymond J. Balsys Raymond J. Balsys, Vice President and Chief Financial Officer (Principal Financial and Principal Accounting Officer) 3 EXHIBIT INDEX Exhibit No.Description Press release of Parlux Fragrances, Inc., dated November 2, 2011. 4
